Citation Nr: 1451389	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-03 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for sleep apnea, to include as secondary to a lumbar spine disorder.

3.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to a lumbar spine disorder.

4.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a lumbar spine disorder.

5.  Entitlement to service connection for hemorrhoids, to include as secondary to a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to February 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2007 and June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
The Veteran provided testimony at a January 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal was the subject of a Board decision and remand dated in January 2013 and a Board remand dated in July 2013.  In January 2013, the Board granted service connection for an eye disorder.  

In August 2014, the Veteran submitted a signed statement indicating that he waived his right to have VA wait a minimum of 30 days before certifying his appeal to the Board and requested that his appeal be forwarded to the Board immediately.  He further waived his right to submit additional evidence for consideration by the AOJ.  He indicated that, if he located or wished to submit additional evidence, he was waiving his right to have the case remanded the AOJ for consideration of the evidence in the first instance and requested that the Board consider any new evidence during its adjudication of this appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

At pages 12, 15, 25-26, and 37 of a February 2013 VA examination report, it is noted by history that the Veteran complained of back and knee symptoms upon joining the National Guard in 1984.  It is noted by history that "they took him anyway."  Thus, on remand, the AOJ should verify the Veteran's periods of National Guard service and obtain any available service personnel and service treatment records pertaining to such service.  See 38 U.S.C.A. § 5103A(a)-(c).

Moreover, the AOJ should obtain an addendum medical opinion regarding the Veteran's left knee.  In particular, the opinion should consider a May 1978 service treatment record noting a complaint of the Veteran's left knee hurting after a fall while skating.  The assessment was a stressed tendon.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and all necessary sources to verify his National Guard service beginning in 1984.  The AOJ should also secure all available service personnel and treatment records pertaining to such service.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any lumbar spine, sleep apnea, knee, shoulder, or hemorrhoid disorders that may not have been previously received by VA.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

3.  If additional service treatment records or relevant post-service treatment records are received, the AOJ should obtain addendum medical opinions regarding the Veteran's claimed low back, bilateral shoulder, bilateral knee, sleep apnea, and hemorrhoid disabilities.  In particular, the examiners should be asked whether newly received evidence warrants a change in their prior opinions.

4.  Even if additional service treatment records are not obtained, the AOJ should obtain an addendum opinion as to the Veteran's left knee disability that takes into consideration a May 1978 service treatment record of treatment for left knee pain.  The record notes a complaint of the Veteran's left knee hurting after a fall while skating.  The assessment was a stressed tendon, and the treatment plan was to issue the Veteran a knee brace.  The examiner should provide an opinion as to whether the Veteran's current left knee disability began during service or was related to any incident of service, or was manifested as arthritis within one year after discharge from service.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

5.  After completing these actions, the AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



